Citation Nr: 1112950	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-33 994 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2008 by the VARO in Waco, Texas, denying the Veteran's claims for increase for PTSD and a total disability rating for compensation due to individual unemployability (TDIU).  The RO has determined that only an appeal as to rating assignable for PTSD was initiated.  

The issue of TDIU entitlement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and, in light of the Board's action herein granting an increase in the schedular evaluation assigned for PTSD to 70 percent, the issue of TDIU entitlement is referred to the AOJ for appropriate action.  

In his substantive appeal, received by VA in October 2008, the Veteran requested a Board hearing and he subsequently clarified that request, noting that he desired to appear before the Board, sitting at the RO.  Notice of the date, time, and location of that hearing was then forwarded to the Veteran, and once it was determined that his address had changed, additional written notice was provided to him regarding his scheduled Board hearing in February 2011.  Despite such notice, however, the Veteran failed to appear and, as such, the Board herein undertakes review of the merits of the claim for increase at issue.  


FINDINGS OF FACT

1.  In connection with the Veteran's claim for increase filed in October 2007, it is shown that his PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as social isolation, irritability, anger, hypervigilance, a propensity to become overwhelmed, sleep difficulties, and panic attacks occurring up to three times weekly with agoraphobia; complete social and industrial impairment is not demonstrated.  

2.  The schedular evaluation herein assigned for the Veteran's PTSD and associated panic disorder with agoraphobia adequately contemplates the level of disablement shown to result therefrom.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for PTSD, but no greater than 70 percent rating either on a schedular or extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in December 2007, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was provided to the Veteran prior to the RO's entry of its initial adjudicatory action in April 2008, in accord with Pelegrini.  In light of the foregoing, and in the absence of any viable allegation of a failure either as to the substance or timing of the notice provided, or a showing thereof, the Board concludes that compliance with its notice obligations under the VCAA has been achieved.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA medical examination in connection with the instant appeal.  The findings from such examination are detailed and comprehensive in scope and are such as to permit the Board to evaluate the disability at issue both fairly and fully.  On that basis, further development action relative to the Veteran's PTSD claim is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duty to assist under the governing law and regulations.  

Merits of the Claim for Increase

By his claim for increase, received by VA in October 2007 and the denial of which forms the basis of the instant appeal, the Veteran seeks an increased rating for his PTSD, alleging a greater level of severity than was present at the time of the initial rating assignment in early 2007.  In support thereof, he points to increasing sleep difficulties, isolation, irritability, and panic attacks.  He takes specific issue with the RO's conclusion that his panic attacks are unrelated to his PTSD and notes that the opinion of the VA examiner in December 2007 does not support that conclusion.  

The record reflects that service connection for PTSD was established by the RO through its rating decision of January 2007.  At that time, a 30 percent schedular evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from April 2006.  No appeal was initiated with respect to the January 2007 action and it was by the Veteran's claim for increase, received by VA in October 2007, that he herein seeks an increased rating for his PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  No basis for drawing a distinction between initial rating and increased rating claims for applying staged ratings was therein noted.

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.

Pertinent evidence includes the report of a VA PTSD examination in December 2007, findings from which yielded diagnoses of chronic PTSD and a panic disorder with agoraphobia, with assignment of a GAF scale score of 40.  The noted panic attacks were found by the examiner to be precipitated by non-combat, stressor-related situations, such as many people talking at once or being required to multi-task and, on that basis, were found not to be directly related to the Veteran's PTSD manifestations, but indirectly so.  In further explaining that relationship, the VA examiner pointed out that the Veteran's panic attacks resulted from "secondary issues related to PTSD," such as social isolation, irritability, hypervigilance, his propensity to become overwhelmed, and difficulties in sleeping, which were noted by the examiner to have increased.  Pertinent changes since the last examination included the Veteran's loss of employment as a result of a temper tantrum, and a self-reported increase in social isolation, difficulty in engaging in any hobby, increased irritability, and avoidance of stimuli leading to the onset of panic attacks which were occurring up to three times weekly.  

While the Board appreciates the VA examiner's attempt to differentiate between the Veteran's PTSD and his panic attacks, it appears that the examiner has inextricably linked the two, as the panic attacks result from several classic PTSD manifestations, including isolation, hypervigilance, and irritability/anger issues.  The fact that the Veteran's panic attacks are not combat-stressor related is not dispositive; rather the relationship to PTSD is unmistakable and necessitates rating of the full extent of the two related entities.  Even if that were not the case, distinguishing between manifestations attributable to service- and nonservice-connected disability may not always be possible, such that rating of a single, combined entity encompassing all manifestations is directed by Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability from any other diagnosed disorder, VA must consider all symptoms in the adjudication of the claim).  

As indicated above, the Veteran's panic attacks are part and parcel of his service-connected PTSD and are to be rated as such.  And, given the evidence of increased severity, with assignment of a GAF scale score denoting impairment in most areas, assignment of a 70 percent schedular evaluation is in order.  While the record amply documents entitlement of the Veteran to the 70 percent rating, there is no showing of total social and industrial impairment due to the disability in question, such that a 100 percent schedular evaluation might be for assignment.  

Lastly, a determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step -- to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)

In this instance, the Veteran's service connected psychiatric disability of PTSD and an associated panic disorder with agoraphobia is clearly accounted for under DC 9411, which provides, as here, a 70 percent rating where there is much social and industrial impairment, but not complete social and industrial impairment.  There is otherwise no indication in the record that DC 9411 fails to describe adequately or contemplate the current disability level, and, as such, the question of extraschedular consideration need not proceed further.  

In all, the record supports the assignment of a 70 percent schedular rating for PTSD with panic attacks and agoraphobia throughout the pendency of the claim, but no schedular or extraschedular rating in excess of 70 percent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7; Mauerhan, Hart, supra.  



ORDER

A 70 percent rating, but none greater, is granted for PTSD with a panic disorder and agoraphobia, subject to those provisions governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


